Rizzuto v Venettozzi (2020 NY Slip Op 05372)





Rizzuto v Venettozzi


2020 NY Slip Op 05372


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


697 TP 19-02277

[*1]ALFONSO RIZZUTO, PETITIONER,
vD. VENETTOZZI, DIRECTOR SPECIAL HOUSING, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT. 


ALFONSO RIZZUTO, PETITIONER PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [David A. Murad, J.], entered June 3, 2019) to review a determination of respondent. The determination found after a tier III hearing that petitioner should be placed in administrative segregation. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court